Citation Nr: 1441233	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  10-37 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for ankylosing spondylitis prior to November 9, 2012, and in excess of 20 percent from that date.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse.


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel

INTRODUCTION

The Veteran had active duty service from June 1970 to June 1981 and from August 1981 to June 1997.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which, in pertinent part, increased the rating for the Veteran's service-connected ankylosing spondylitis to 10 percent, effective December 3, 2008.  An August 2013 rating decision increased the rating of the Veteran's service-connected ankylosing spondylitis to 20 percent, effective November 9, 2012.  The claims file is now under the jurisdiction of the Winston-Salem, North Carolina RO.  In July 2014, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.

Additional evidence, private treatment records, was received with a waiver of RO consideration, provided verbally, during the July 2014 Board hearing.  See 38 C.F.R. § 20.1304.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's service-connected ankylosing spondylitis is currently evaluated as 20 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5240.  

At the July 2014 Board hearing, the Veteran testified that his ankylosing spondylitis had increased in severity since the most recent VA spine examination in November 2012.  Given his testimony and the length of the intervening period, another VA examination is needed to determine the current severity of his service-connected ankylosing spondylitis.  

At the hearing, the Veteran said he has regularly sought treatment for his ankylosing spondylitis from his private treating physician, Dr. Loomis, and specialists that she has referred him to.  He did not believe the complete records of such treatment had been received by VA.  Records of such treatment not already associated with the claims folder should be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request him to identify all medical providers from whom he has sought treatment for his service-connected ankylosing spondylitis and to complete and provide any authorizations necessary for VA to obtain all identified treatment records for each medical treatment provider identified (specifically from Dr. Loomis).  After securing the necessary authorization forms, attempt to obtain all identified pertinent medical records.  If any records sought are unavailable, the reason for their unavailability must be noted for the record.  

2. The Veteran should then be scheduled for a VA spine examination to ascertain the current nature and severity of his service-connected ankylosing spondylitis.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  Examination results should be clearly reported.

3. After undertaking any other development deemed appropriate, the AOJ should readjudicate the issue of entitlement to a rating in excess of 10 percent for ankylosing spondylitis prior to November 9, 2012, and in excess of 20 percent from that date.  If the benefit sought is not granted, the Veteran and his representative should be provided with a SSOC and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



